DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “102” has been used to designate both a drilling platform and a wellbore operating environment and reference character “130” has been used to designate both a surface receiver and a conveyance.
The drawings are also objected to because reference number “235” in FIG. 2A should be replaced with --225--.  In the alternative, please see the Specification objection below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Specification
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it recited the implied phrase “Disclosed are”, which should simply be deleted.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: both recitations of reference number “225” should be amended to recite --235--.  In the alternative, please see the Drawing objection above.  Appropriate correction is required.
Claim Objections
Claims 13 and 23 are objected to because of the following informalities: line 3 of both claims should likely be amended to recite --the formation fluid and the [[fluid]]filtrate--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 22 is rejected under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the temperature data" in line 3 and the limitation “the pressure data” in lines 4-5.  There is insufficient antecedent basis for these limitations in the claim.  The claim should likely be amended to depend from claim 21.
Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a series of steps instructing how to estimate contamination, specifically including measuring to obtain signals, conditioning the signals and then fusing the signals to create a dataset, analyzing the dataset to determine optical and density properties of a fluid and filtrate,  from which concentration profiles are calculated, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps involving evaluations and multivariate calculations in order to detect contamination, which falls within the groupings of mental processes and mathematical concepts.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims solely recite mathematical calculations. As discussed above with regard to the measuring of a downhole sample, the insignificant extra-solution activity is well-understood, routine, conventional activity. See MPEP 2106.05(d) and 2106.05(g). Further, even regarding the tool and sensors claimed in claims 7 and 8, such limitations do not integrate the recited abstract idea into a practical application because, again, they amount to insignificant extra-solution activity (necessary data gathering) and do not amount to significantly more because they are well-understood, routine and conventional elements. Berkheimer v. HP, Inc., 881 F.3d at 1360, 1366, 125 USPQ2d 1649, 1652-53 (Fed. Cir. 2018). Additionally, claims 2-6 and 9-13 further narrow the abstract idea recited in claim 1 and therefore are deemed ineligible for the reasons above.
Allowable Subject Matter
Claims 14-21 and 23 are allowed.
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 USC 112(b) or 35 USC 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Jones et al. (US 9,334,727 B2) teaches a system comprising:
a downhole tool 10 having a sensor array providing two or more sensor channels (column 7, lines 1-3; column 9, lines 21-23; column 14, lines 14-19), the downhole tool configured to acquire a plurality of downhole signals measured from a downhole sample, the downhole sample comprising at least a formation fluid and a filtrate (column 13, line 38 - column 14, line 8);
at least one processor 11, 13 in communication with the downhole tool, wherein the processor is coupled with a non-transitory computer-readable storage medium having stored therein instructions which, when executed by the at least one processor, cause the at least one processor to:
condition one or more of a plurality of downhole signals measured from the two or more sensor channels of the downhole tool to generate one or more conditioned signals (column 12, lines 17-22);
determine concentrations using multivariate processing techniques (column 11, lines 17-28);
perform a principle component analysis (PCA) on a dataset to determine optical properties of the formation fluid (column 11, lines 17-35);
determine, based on at least the PCA, optical and density properties of the filtrate (column 14, lines 9-22); and
perform a multivariate calculation, based on at least the density properties of the formation fluid and of the filtrate, to generate concentration profiles of the formation fluid and the filtrate (column 12, lines 11-33).

Jones does not specifically teach a system comprising:
a processor and storage medium having stored therein instructions which, when executed by the processor, cause the processor to:
fuse at least two of the conditioned signals to generate a fused multivariate dataset;
perform a principle component analysis (PCA) on the fused multivariate dataset to determine optical and density properties of the formation fluid; and
perform a multivariate calculation, based on at least the optical and density properties of the formation fluid and the optical and density properties of the filtrate, to generate concentration profiles of the formation fluid and the filtrate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  DiFoggio (US 2006/0139646 A1) and Larter et al. (US 9,528,874 B2) also teach methods and systems for contamination estimation in a downhole sample.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


14 January 2022